Citation Nr: 0932150	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-06 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
calluses and bunions of the right foot, with claw toe 
deformity, to include on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321(b).  

2.  Entitlement to a rating in excess of 10 percent for 
calluses and bunions of the left foot, with claw toe 
deformity, to include on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321(b).  

(The claims for service connection for a left arm disability 
and for bilateral shoulder disability with impairment of arm 
function, as well as the request to reopen the claim for 
service connection for a right arm disability are the 
subjects of a separate appellate decision.).




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1976, 
and from August 1977 to July 1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2003 rating decision in which the RO denied the 
Veteran's claims for ratings in excess of 10 percent, each, 
for left and right foot disabilities.  In May 2003, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in February 2004 and a supplemental 
SOC (SSOC) was issued in January 2007.  According to VA 
records, the Veteran filed a timely substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in March 
2007, although this document is not in the claims file.  At 
the RO's request, in March 2009, the Veteran submitted a 
statement in lieu of a Form 9; which was accepted as a timely 
substantive appeal.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required. 

As a final preliminary matter, the Board notes that the 
Veteran has another appeal before the Board at this time.  
The Veteran is represented by a private attorney in that 
appeal and it is the subject of a separate decision.  




REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.  

The Veteran apparently last had an examination of his left 
and right foot disabilities in March 2004, more than five 
years ago.  An examination report detailing the findings on 
examination of the left foot at that time indicates that 
there is a separate examination report regarding the right 
foot.  This report is not of record.  

In March 2004, the examiner was asked to offer an opinion as 
to whether foot deformity of both feet, peripheral neuropathy 
of both feet, arthritic changes of the feet, and lower 
extremity varicosities at least as likely as not had their 
inception in service or resulted from the service-connected 
calluses, bunions, and fungal infection of the feet.  While 
the examiner opined that varicose veins bilaterally in the 
lower extremities were not related to service or service-
connected foot disabilities, and apparently that claw toe 
deformity was related to service, no opinion was offered 
regarding whether there was a relationship between arthritis 
of either foot and any neurological disorder of the lower 
extremities and service or the service-connected foot 
disabilities.  Essentially, the medical evidence does not 
currently establish the current manifestations of the 
Veteran's service-connected foot disabilities.  Moreover, the 
Veteran now contends that the March 2004 VA examinations are 
not reflective of the current severity of his left and right 
foot disabilities. 

To ensure that the record reflects the current severity of 
the Veteran's right and left foot disabilities, and in light 
of the unanswered medical questions described above, the 
Board finds that a more contemporaneous examination, with 
findings responsive to the applicable rating criteria, is 
needed to properly evaluate the service-connected 
disabilities under consideration.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006 

Accordingly, the RO should arrange for the Veteran to undergo 
VA podiatry examination, by a physician, at an appropriate VA 
medical facility.  The Veteran is hereby notified that 
failure to report to any scheduled examination, without good 
cause, shall result in denial of the claims for increase.  
See 38 C.F.R. § 3.655(b) (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the Veteran by the pertinent VA 
medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file a copy of the VA compensation and pension 
examination report for the right foot in March 2004.  The 
record indicates that the VA compensation and pension 
examinations in March 2004 were performed at the VA Medical 
Center (VAMC) in Richmond, Virginia. 

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain a 
copy of the March 2004 right foot examination report from the 
VAMC in Richmond, Virginia following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities.

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claims on 
appeal.  The notice letter to the Veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the Veteran meets the notice 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)-particularly as regards VA's assignment of 
disability ratings and effective dates-as appropriate.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of each claim should include consideration 
of whether "staged" rating of the Veteran's disability 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Hart v. 
Mansfield, 21 Vet. App. 505 (2007) is appropriate and whether 
a higher rating is warranted on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(1).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the VAMC in 
Richmond, Virginia, a copy of any VA 
compensation and pension report for 
examination of the right foot in March 
2004.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the Veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman (cited 
to above), particularly as regards VA's 
assignment of disability ratings and 
effective dates, as appropriate.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA podiatry examination, by an 
appropriate physician, at a VA medical 
facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and a report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies (to include X-rays) should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

The examiner should render specific 
findings with respect to the existence and 
extent (or frequency, if appropriate) of 
any foot problems other than fungal 
infections.  The examiner should 
specifically indicate whether the Veteran 
has arthritis or neurological disorder in 
either or both feet.
For each diagnosed disability other than 
bunions, calluses and claw toe deformity, 
the physician should provide an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability had its 
onset in or is medically related to 
service, or is part of or related to the 
service-connected right and left foot 
disabilities.  

If the examiner diagnoses right and/or 
left foot impairment distinct from, and 
unrelated to, the service-connected 
disabilities, he or she should indicate 
whether it is possible to separate the 
manifestations and extent of impairment of 
service-connected and nonservice-connected 
foot disabilities.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal.  If the Veteran fails, without 
good cause, to report to any scheduled 
examination, in adjudicating these claims, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claims for increase in light of pertinent 
evidence and legal authority (to 
particularly include 38 C.F.R. 
§ 3.321(b)(1)). 

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

